UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1495


In Re:   EDDIE GAMBLE,

                Petitioner.




On Petition for Writ of Mandamus.     (1:88-cr-00031-NCT-1; 1:06-
cr-00192-NCT-1; 1:08-cv-00926-NCT-WWD)


Submitted:   October 14, 2010               Decided:   October 20, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Eddie Gamble, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Eddie    Gamble       petitions    for     a    writ     of   mandamus,

alleging the district court has unduly delayed acting on his

motion filed pursuant to 28 U.S.C.A. § 2255 (West Supp. 2010).

He seeks an order from this court directing the district court

to act.       Our review of the district court’s docket reveals that

the     district      court     denied     the   motion        on    May    6,     2010.

Accordingly,       because    the    district    court       has    recently     decided

Gamble’s case, we deny the mandamus petition as moot.                          We grant

leave    to   proceed    in   forma      pauperis.       We    dispense     with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     PETITION DENIED




                                           2